Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final, first office action in response to the claims filed 12/17/2018.
Claims 1 – 13 are currently pending and have been examined.

Priority
The Examiner has noted the Applicants claiming Foreign Priority from Japanese Application 2017-243619, filed 12/20/2017. Certified copies of the priority documents have been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2018 & 01/22/2021 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “target vehicle extracting unit configured to” and “target vehicle notifying unit configured to” in claim 1; “vehicle reserving unit configured to” in claim 7; “key information transmitting unit configured to” in claim 8; “non-reception notifying unit configured to” in claim 9;  “reward giving unit configured to” in claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 – 11 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “target vehicle extracting unit configured to” and “target vehicle notifying unit configured to” in claim 1; “vehicle reserving unit configured to” in claim 7; “key information transmitting unit configured to” in claim 8; “non-reception notifying unit configured to” in claim 9; “reward giving unit configured to” in claim 10, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Applicant’s specification recites, in paragraph 298: “The processing device 32 of the central server 30 includes, for example, a target vehicle extracting unit 3208, a target vehicle notifying unit 3209, a delivery destination vehicle reserving unit 3210, a delivery destination settlement notifying unit 3211, a non-reception and non-delivery notifying unit 3212, and a reward managing unit 3213 as functional units which are embodied by causing the CPU to execute, for example, one or more programs stored in the ROM or the auxiliary storage device.”  As shown here, the Applicant has described the various units as being programs, and thus it is unclear as to the structure that performs the elements.  Additionally, the key information transmitting unit is described in paragraph 301 as, “the authentication key issuing unit 3203 (an example of a key information transmitting unit).”  Applicant has described the key information transmitting unit as being an authentication key issuing unit, which is defined in paragraph 123 as, “The processing device 32 includes a communication processing unit 3201, a condition determining unit 3202, and an authentication key issuing unit 3203 as functional units which are embodied by causing the CPU to execute, for example, one or more programs stored in the ROM or the auxiliary storage device.”  As such, this element appears to be considered claims 1, 7 – 9, & 10 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In addition, claims 2 – 11 are rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them.

With respect to claim 13, the Applicant claims, “A non-transitory storage medium storing an information processing program, the information processing program causing an information processing device to execute the information processing method according to claim 12.”  The Applicant has rendered this claim indefinite and unclear for failing to particular define their invention.  In particular, claim 13 is directed towards a non-transitory computer-readable storage medium (i.e. an article of manufacture), and is dependent on claim 12, which is directed towards, “An information processing method which is performed by an information processing device, the information processing method comprising…” (i.e. a method).  Thus, claim 13 is rejected as indefinite, as it is unclear if it is supposed to be a dependent claim that contains two statutory classes, which is not permitted, or an independent claim with a reference to another claim, which is not permitted.  For the purpose of examination, the Examiner will interpret the claim as an independent claim and read, “A non-transitory computer-readable storage medium storing an information processing program, wherein the information processing program causes the information processing device to execute the information processing method comprising: extracting available vehicle which is available as a delivery destination of luggage from a plurality of vehicles, the vehicles being temporarily rented as an accommodation place of an object, when a user of a delivery service in which an interior space including a trunk of the vehicles is able to be designated as the delivery destination of the luggage issues a delivery request of the luggage to a provider of the delivery service; and notifying the user of the available vehicle.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: “extract an available vehicle which is available as a delivery destination of luggage from a plurality of vehicles, the vehicles being rented as an accommodation place of an object, when a 
	
2A Prong 1: The limitations of “extract an available vehicle which is available as a delivery destination of luggage from a plurality of vehicles, the vehicles being rented as an accommodation place of an object, when a user of a delivery service in which an interior space including a trunk of the vehicles is able to be designated as the delivery destination of the luggage issues a delivery request of the luggage to a provider of the delivery service” and “notify the user of the available vehicle,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components. That is, other than reciting “information processing device,” “target vehicle extracting unit,” “target vehicle notifying unit,” and “non-transitory storage medium” configured to implement the functions, nothing in the claim element precludes the step from practically being performed in a commercial transaction. For example, but for the “information processing device,” “target vehicle extracting unit,” “target vehicle notifying unit,” and “non-transitory storage medium” language, the functions in the context of this claim encompasses notifying a customer of an available vehicle to accept delivery of an item after the customer requests delivery of an item. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “information processing device,” “target vehicle extracting unit,” “target vehicle notifying unit,” and “non-transitory storage medium” are recited at a high level of generality and perform generic computer 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “first terminal,” “information processing device,” “target vehicle extracting unit,” “target vehicle notifying unit,” and “non-transitory storage medium” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the additional elements of “vehicle,” “delivery destination,” “luggage,” “object,” “provider of the delivery service,” “interior space,” and “trunk” are recited at a high level of generality and merely limits the field of use to the shipping field. The extra-solution activity of “a user of a delivery service… issues a delivery request of the luggage to a provider of the delivery service” and “notify the user of the available vehicle” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting Receiving or transmitting data over a network, & Recording a customer’s order), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 – 4, 6 – 8, & 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaurepaire et al. (US 20160189098 A1).

As per claim 1, Beaurepaire discloses an information processing device ([0047] & [0094]) comprising:

• a target vehicle extracting unit configured to extract an available vehicle which is available as a delivery destination of luggage from a plurality of vehicles, the vehicles being rented as an accommodation place of an object, when a user of a delivery service in which an interior space including a trunk of the vehicles is able to be designated as the delivery destination of the luggage issues a delivery request of the luggage to a provider of the delivery service (See Fig. 3, step 305, & [0058], noting extracting “at least one vehicle from the one or more vehicles” that is “capable of accepting the delivery of an item.” As per Fig. 3, step 301, & [0056], the extraction of an available vehicle is responsive to receiving “a request for at least one delivery of at least one item to at least one delivery location associated with at least one user.” Also see Fig. 8A & [0076], noting searching “for one or more nearby cars… The delivery company 803 …can then select/reserve one or more of the identified nearby cars as the delivery location.” Also see [0050], noting determining a vehicle to accept a delivery. As per 

• a target vehicle notifying unit configured to notify the user of the available vehicle (See Fig. 8A, step 835 & [0078] – [0079], noting a notification containing the delivery status of the item and the location of the selected car to accept the delivery is provided to the user. As per [0059] & [0091], the information related to the delivery, including the car’s location, is presented on a user device “UE 101” of the user.”).   

As per claim 2, Beaurepaire discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the target vehicle extracting unit is configured to extract, from the vehicles, the available vehicle of which a parking place when the available vehicle is rented as the accommodation place of the object is within a predetermined range from a current position of the user or a designated position designated by the user, when the user issues the delivery request of the luggage to the provider (See [0058] & [0091], noting selecting a vehicle capable of accepting the delivery of an item from a pool of vehicles based on proximity to the user and being the car that is nearest to the user's current location.).

As per claim 3, Beaurepaire discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the target vehicle extracting unit is configured to extract the available vehicle from the vehicles when the user issues the delivery request of the luggage to the provider, the available vehicle being a vehicle for which a designated delivery date and time, the designated date and time being designated by the delivery request, is included in a period in which the available vehicle is able to be rented as the accommodation place of the object (See [0038] & [0050], noting that determining an available can to accept a delivery includes determining that a car owner’s schedule 

As per claim 4, Beaurepaire discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the target vehicle notifying unit is configured to display, when the delivery request of the luggage is transmitted through a terminal carried by the user, the available vehicle, on a display device of the terminal (See Fig. 10B & [0091], noting displaying the vehicle selected to accept the delivery which is nearest the user’s location.).

As per claim 6, Beaurepaire discloses the limitations of claim 4. Beaurepaire further discloses:

• wherein the target vehicle notifying unit is configured to display a map image on the display device, and display a vehicle image corresponding to the available vehicle at a position on the map image, the position corresponding to a parking place when the available vehicle is rented as the accommodation place of the object, such that the vehicle image overlaps the map image at the position (See Fig. 10B & [0091], noting displaying the selected vehicle on a map.).  

As per claim 7, Beaurepaire discloses the limitations of claim 4. Beaurepaire further discloses:



As per claim 8, Beaurepaire discloses the limitations of claim 1. Beaurepaire further discloses:

• a key information transmitting unit configured to transmit key information, the key information being used to unlock a door for accessing the interior space of the available vehicle rented to the user, to both the user and the provider of the delivery service (See [0043], noting transmitting “subscription status information” to both the renting user (i.e., recipient) and the delivery service provider. As per [0039], “subscription status” information includes data comprising “subscription duration, start time of subscription, end time of subscription, payment mode etc.” associated with a car sharing service for the user. As per at least [0051], [0061], [0077], & [0081], the parcel delivery person uses the “subscription status information” to gain access to the delivery-accepting car to effect delivery of an item.).

As per claim 11, Beaurepaire discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the vehicles are temporarily rented as the accommodation place of the object to the user through a predetermined vehicle rental service (See at least [0039], [0050] – [0051], [0067], [0076] – [0078], noting renting a car via a predetermined “car sharing service” for which a user has a subscription. As per at least Abs., [0032] – [0033], the cars are used as temporary delivery locations for users.). 
claim 12, see the above relevant rejection of claim 1. Additionally, Beaurepaire further discloses an information processing method (Claim 1, [0003], [0007] – [0012], method of implementing invention) which is performed by an information processing device ([0011], [0055], [0060], [0062], [0105], methods implemented by computers).

As per claim 13, Beaurepaire discloses the limitations of claim 12. Beaurepaire further discloses a non-transitory storage medium storing an information processing program, the information processing program causing an information processing device to execute the information processing method according to claim 12 (Claim 18, [0005], [0096] – [0098], [0101] – [0102]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 20160189098 A1) in view of Seaman et al. (US 20180181126 A1).

As per Claim 5, Beaurepaire discloses the limitations of claim 4. Regarding the following limitation, 

• wherein the target vehicle notifying unit is configured to display the available vehicle on a predetermined web page of a web site corresponding to the delivery service or a window corresponding to an application program installed in the terminal to cooperate with the web site, when the user issues the delivery request of the luggage from the terminal by using the web site or the application program,

Beaurepaire discloses displaying the available vehicle via an interface displayed by an application program installed in the user terminal in Fig. 10B & [0025] & [0091]. As per Fig. 1 & [0033] – [0034], the user device comprises application 103. Also see [0044], noting that “content provider 117” provides “web content” to the UE 101, and “content provider 117 may also store content associated with the UE 101, the configuration platform 109, and the services 115 of the services platform 113.”

To the extent to which Beaurepaire does not appear to explicitly disclose wherein the installed application cooperates with a delivery services website, Seaman teaches this element in at least [0039], noting that a delivery requester can download and install an application on device 112, and “the application 202 can include a web browser that allows the user of the requester device 112 to browse to a website” with “”cargo delivery GUI 204.” As per [0040], cargo delivery GUI 204 allows a user to generate a delivery request with the delivery service.

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 20160189098 A1) in view of Rudduck et al. (US 20120235786 A1).

As per Claim 9, Beaurepaire discloses the limitations of claim 1. Regarding the following limitation, Beaurepaire, in [0052] - [0053], discloses sending notifications to the user, including “the subscription status of user” which, as per [0061], comprises an “end time of subscription,” which highly suggests, but does not appear to explicitly disclose what is taught by Rudduck:

• a non-reception notifying unit configured to notify, when delivery of the luggage to the interior space of the available vehicle rented to the user has been completed, the user that reception of the luggage from the available vehicle has not been completed, when (i) a rental period in which the available vehicle is rented as the accommodation place of the object has expired or a time to expiration of the rental period is shorter than a predetermined time and (ii) the user has not received the luggage from the available vehicle (See [0040], noting that a recipient can rent a delivery enclosure for a predetermined time period to receive a shipment. As per [0130], a warning notification is sent to a recipient to prompt pick-up of a package after a package has been received in the enclosure. If the recipient has not retrieved the package before the time expires, the package is cleared out of the enclosure by the administrator / locker management system.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pick-up reminders as in Rudduck in the delivery system of Beaurepaire with the motivation “to provide a system for controlling .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 20160189098 A1) in view of Golduber (US 20180154867 A1).

As per Claim 10, Beaurepaire discloses the limitations of claim 1. Regarding the following limitation, 

• a storage unit configured to store reward information corresponding to a predetermined reward, the predetermined reward being given to providers of the vehicles,

Beaurepaire, in [0097], discloses a memory device for storing information, but does not appear to explicitly disclose storing “reward information.” However, Golduber, in at least [0027], teaches that data can include payment data, which is interpreted as reward information.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the payment data of Golduber for the stored information of Beaurepaire. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

To the extent to which Beaurepaire does not appear to explicitly disclose the following limitation, Golduber teaches this element: 

• a reward giving unit configured to update the reward information corresponding to a provider of a rented vehicle to information including addition of a new reward when 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pick-up reminders as in Rudduck in the delivery system of Beaurepaire with the motivation to provide “a unique system and service enables users to rent out or share their vehicles in a manner not requiring third party assistance or requiring a renter and owner to meet face-to-face,” as evidenced by Rudduck ([0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupte (US 20180130017 A1); Davidsson et al. (US 10013879 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BRYAN J KIRK/Examiner, Art Unit 3628      

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628